DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
Claim Status
Claims 86-100, 107-119, and 123-131 are pending. 
Claim 86 is currently amended.
Claims 1-85, 101-106, and 120-122 were previously cancelled.
Claims 86-100, 107-119, and 123-131 have been examined.
Claims 86-100, 107-119, and 123-131 are rejected.

Priority
	Priority to 371 PCT/US07/01950 filed on 01/25/2007 which claims priority to applications 60/850891 filed on 10/11/2006, 60/764834 filed on 02/03/2006, and 60/762595 filed on 01/27/2006 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Response to Applicant’s Arguments


This is a new ground of rejection necessitated by the amendment to the claims.
Claim 86-100, 107-119, and 123-131 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cullen et al. (US Patent Application Publication 2002/0064555 A1, Published 05/30/2002) in view of Petrus (US Patent 6596708 B1, Published 07/22/2003).
The claims are directed to a composition comprising an effective amount of a zinc salt such as zinc acetate, zinc chloride, zinc gluconate, zinc lactate, zinc picolinate, zinc tartrate, and mixtures thereof, a proton pump inhibitor such as esomeprazole, lansoprazole, omeprazole, pantoprazole, rabeprazol, and mixtures thereof, and a pharmaceutically effective carrier. 
Cullen et al. teach pharmaceutical capsule dosage forms of benzimidazole proton pump inhibitors are prepared by enclosing one or several enteric coated compressed cores in a capsule shell (abstract). Benzimidazole compounds include omeprazole, lansoprazole, leminoprazole, pariprazole, rabeprazole and pantoprazole and have utility in the treatment of gastric and duodenal ulcers, gastroesophageal reflux disease and other conditions associated with excess gastric acid secretion (paragraph 0003). These compounds are reported to have a high degree of therapeutic utility, they are also reported to be highly acid labile; This has presented a problem to formulators of oral dosage forms, such as capsules, because the acid labile compounds react with both gastric acid in the stomach and with enteric coatings used to prevent the benzimidazole compound from coming into contact with gastric acid (paragraph 0004). Surprisingly, the inventive approach to formulating benzimidazole compounds provides a stable formulation which has improved bioavailability relative to the 
Cullen et al. lacks a teaching wherein the composition comprises a zinc compound.
Petrus teach a zinc compound such as zinc acetate, zinc chloride, zinc gluconate, zinc lactate, zinc picolinate, or zinc tartrate  in an amount of 10 to 60mg per day is incorporated into a composition in order to prevent gastric ulceration (column 8, lines 1-20).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a zinc salt as taught by Petrus to the composition of Cullen et al. and have a reasonable expectation of success. One would have been motivated to do so since both Cullen et al. and Petrus teach the treatment of gastric ulceration. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
With regard to the limitation that the zinc salt rapidly increases the pH of the gastric juices in the stomach of said patient in need thereof to at least 3.0 within a period of no greater than one hour after oral administration, this is an inherent property of the zinc salts taught by Petrus. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior 



Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617